Case 5:20-cv-00104-TAD-MLH Document 37 Filed 12/07/20 Page 1 of 2 PageID #: 228




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                  SHREVEPORT DIVISION


 JEREMY MOBLEY, ET AL.                       CIVIL ACTION NO: 5:20-cv-00104

 VERSUS                                      JUDGE TERRY A. DOUGHTY

 JAMAAL ROSCOE JACKSON                        MAGISTRATE JUDGE MARK L. HORNSBY


                                  MEMORANDUM RULING

        Pending before the Court is a Renewed Motion to Enforce Settlement Agreement [Doc.

 No. 34] filed by Plaintiffs Jeremy and Randi Mobley (“Mobley”). To the Motion, a Reply [Doc.

 No. 36] was filed. No opposition has been filed. For the reasons set forth herein, the motion is

 GRANTED.

        Mobley originally filed a Complaint [Doc. No. 1] against Defendant Jamaal Roscoe

 Jackson (“Jackson”) on January 22, 2020. Mobley and Jackson agreed to a resolution of this matter

 on August 7, 2020, and a 90 Day Order Dismissing Case [Doc. No. 25] was entered.

        On September 4, 2020, Mobley filed a Motion to Enforce Settlement Agreement [Doc. No.

 26]. Said Motion was dismissed as premature on October 8, 2020. [Doc. No. 33].

        The pending Renewed Motion to Enforce Settlement Agreement [Doc. No. 34] was filed

 on November 10, 2020. According to the Motion, Jackson agreed to pay Mobley the sum of

 $100,000, to be paid in two installments of $50,000 by August 31, 2020, and the final payment by

 November 1, 2020. According to the Renewed Motion, Jackson paid the original $50,000, but has

 not paid the final $50,000 payment due on November 1, 2020.
Case 5:20-cv-00104-TAD-MLH Document 37 Filed 12/07/20 Page 2 of 2 PageID #: 229




        This Court does have the authority to enforce a settlement agreement. Wise v Wilkie, 955

 F.3d. 430 (5th Cir. 2020); and Martin v. Jackson, 2015 WL13049190 (E.D. La. August 18, 2015).

 Additionally, the language in the Executed Settlement Agreement [Exh. 1 Par. 1 to Doc. No. 26],

 states as follows:

            “If Jamaal Roscoe Jackson has not paid the entire sum due by November 1,
            2020, the plaintiffs may consider Jackson to be in default of the agreement at
            which time plaintiffs have the option to take legal action to enforce the
            settlement agreement.”

        Therefore, Mobley is entitled to enforcement of the Settlement Agreement.

        IT IS ORDERED that there be judgment in favor of Jeremy Mobley and Randi Mobley

 against the defendant, Jamaal Roscoe Jackson, in the amount of $50,000.

        IT IS FURTHER ORDERED that the sum of $50,000 be paid by Jackson to Mobley by

 December 21, 2020.

        MONROE, LOUISIANA, this 7th day of December, 2020.



                                               ___________________________________
                                               TERRY A. DOUGHTY
                                               UNITED STATES DISTRICT JUDGE




                                                  2
